Citation Nr: 1042108	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  07-09 976	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right ear acoustic 
neuroma.

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to September 
1969.

This appeal to the Board of Veterans Appeals (Board) arises from 
a July 2005 rating action the denied service connection for a 
right ear acoustic neuroma and right ear hearing loss.

In April 2010, the Veteran and his wife testified at a Board 
hearing before the undersigned Veterans Law Judge at the RO. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  A right ear acoustic neuroma was not shown present in service 
or for many years thereafter, and competent and persuasive 
medical opinion establishes no nexus between the current 
disability and the veteran's military service or any incident 
thereof.

3.  Right ear hearing loss was not shown present in service or 
for many years thereafter, and competent and persuasive medical 
opinion establishes no nexus between the current disability and 
the veteran's military service or any incident thereof.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ear acoustic 
neuroma are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2010).

2.  The criteria for service connection for right ear hearing 
loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010)) essentially includes, upon the 
submission of a substantially-complete application for benefits, 
an enhanced duty on the part of the VA to notify a claimant of 
the information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
it defines the obligation of the VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the Board 
finds that all notification and development action needed to 
render a fair decision on the claims on appeal has been 
accomplished.

A May 2004 pre-rating RO letter informed the Veteran and his 
representative of the VA's responsibilities to notify and assist 
him in his claims, and what was needed to establish entitlement 
to service connection (evidence showing an injury or disease that 
began in or was made worse by his military service, or that there 
was an event in service that caused an injury or disease).  
Thereafter, they were afforded opportunities to respond.  The 
Board thus finds that the Veteran has received sufficient notice 
of the information and evidence needed to support his claims, and 
has been provided ample opportunity to submit such information 
and evidence.  

Additionally, the 2004 RO letter provided notice that the VA 
would make reasonable efforts to help the Veteran get evidence 
necessary to support his claims, such as medical records 
(including private medical records), if he gave it enough 
information, and if needed, authorization to obtain them.  That 
letter further specified what evidence the VA had received; what 
evidence the VA was responsible for obtaining, to include Federal 
records; and the type of evidence that the VA would make 
reasonable efforts to get.  The Board thus finds that the 2004 RO 
letter satisfies the statutory and regulatory requirement that 
the VA notify a claimant what evidence, if any, will be obtained 
by him and what evidence will be retrieved by the VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) the 
evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, if 
any, to be provided by him.  As indicated above, all 3 content of 
notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the VCAA 
be provided at the time that, or immediately after, the VA 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to the 
claimant.  In the matters now before the Board, the May 2004 
document meeting the VCAA's notice requirements was furnished to 
the Veteran before the July 2005 rating action on appeal.  
    
In the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all 5 elements of a service connection claim (veteran 
status, the existence of a disability, a connection between the 
veteran's service and that disability, the degree of disability, 
and the effective date pertaining thereto).  In this case, the 
veteran's status and the degree of disability are not at issue, 
and the RO furnished him notice pertaining to the effective date 
information in a January 2007 letter, thus meeting the notice 
requirements of Dingess/Hartman.  

Additionally, the Board finds that all necessary development on 
the claims currently under consideration has been accomplished.  
The RO, on its own initiative, has made reasonable and 
appropriate efforts to assist the appellant in obtaining all 
evidence necessary to substantiate his claims, to include 
obtaining all available service and post-service VA and private 
medical records through 2004. A transcript of the Board hearing 
testimony of the Veteran and his wife has been associated with 
the claims folder and considered in adjudicating these claims. 
Significantly, the Veteran has not identified, nor does the 
record otherwise indicate, any existing, pertinent evidence, in 
addition to that noted above, that has not been obtained.  The 
record also presents no basis for further development to create 
any additional evidence to be considered in connection with the 
matters currently under consideration.  
          
Under these circumstances, the Board finds that the Veteran is 
not prejudiced by appellate consideration of the claims on appeal 
at this juncture, without directing or accomplishing any 
additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in or 
aggravated by wartime service.  38 U.S.C.A. § 1110.  Such a 
determination requires a finding of a current disability that is 
related to an injury or disease incurred in service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection also 
may be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that it was incurred in service.  38 C.F.R. § 
3.303(d).

When a disease is first diagnosed after service, service 
connection may nonetheless be established by evidence 
demonstrating that it was in fact "incurred" during the 
veteran's service.  See 38 C.F.R. § 3.303(d);Combee v. Brown, 34 
F. 3d 1039, 1042 (Fed. Cir. 1994) (proof of direct service 
connection entails proof that exposure during service caused the 
malady that appears many years later); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992) (even though a veteran may not have had a 
particular condition diagnosed in service, or for many years 
afterwards, service connection can still be established); Godfrey 
v. Derwinski, 2 Vet. App. 352, 356 (1992).

Where a veteran served continuously for 90 days or more during a 
period of war, and an organic disease of the nervous system 
becomes manifest to a degree of 10% within 1 year from the date 
of termination of such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of it during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

For VA benefits purposes, impaired hearing is considered to be a 
disability when the auditory threshold in any of the frequencies 
of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels (db) 
or greater; the thresholds for at least 3 of these frequencies 
are 26 db or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94%.  See 38 C.F.R. § 3.385.

The Veteran contends that his right ear acoustic neuroma is 
related to his exposure to noise in military service, and that 
his right ear hearing loss is due to exposure to machinegun fire 
in service during the course of his duties as a platoon mechanic.  
He and his wife gave testimony to that effect at the April 2010 
Board hearing.

The service medical records are completely negative for 
complaints, findings, or diagnoses of any right ear neuroma or 
hearing loss, and the veteran's hearing was 15/15 for the 
whispered voice on September 1969 separation examination.

Post service, on examination by D. D., M.D., the Veteran gave a 
history of a right acoustic neuroma 22 years ago, as well as 
right ear pain and decreased hearing.  

On July 2004 VA examination, the Veteran gave a history of an 
acoustic neuroma in 1981 and 1982 which required surgery.

On August 2004 VA otolaryngological examination, the Veteran gave 
a history of asymmetric right ear hearing loss since the late 
1970s, with discovery of a vestibular schwannoma (a benign tumor 
of the right 8th cranial nerve) in 1983, for which he underwent a 
craniotomy for excision of the tumor.  A current audiogram showed 
profound right sensorineural hearing loss, with 24% word 
discrimination.  The physician diagnosed right ear hearing loss 
prior to surgery for a vestibular schwannoma, due to neuropathy 
from the tumor.

On August 2004 VA audiological examination, the examiner reviewed 
the claims folder, service medical records including hearing 
tests, and the post-service medical history including surgery for 
a right ear acoustic neuroma in 1982 or 1983.  Audiometric 
testing showed the veteran's hearing on the right in db as 
follows: 25, 50, 105+, 105+, and 105+ at 500, 1,000, 2,000, 
3,000, and 4,000 Hertz, respectively.  The speech recognition 
score was 24%.  The examiner opined that the veteran's right ear 
hearing loss reflected the surgical intervention for the acoustic 
neuroma, and that it was not at least as likely as not that the 
current hearing loss was related to his military service.  
Rather, it was a residual of the post-service surgical procedure 
for the removal of the acoustic neuroma.  

At the April 2010 Board hearing, the Veteran testified that his 
right ear problems began in the mid-1970s.

The aforementioned evidence reveals that the veteran's right ear 
acoustic neuroma and hearing loss were first manifested many 
years post service, and that the competent and persuasive 
evidence establishes no nexus between those disabilities and his 
military service or any incident thereof.  The competent medical 
opinions of record, the 2004 VA opinions, establish that the 
veteran's right ear acoustic neuroma and hearing loss had their 
onset many years post service, and that the hearing loss was a 
residual of the post-service surgical procedure for the removal 
of the acoustic neuroma.  The Board accords great probative value 
to those well-reasoned VA medical opinions, particularly the 
audiological examiner's opinion, inasmuch as it was based on her 
thorough review of the veteran's military, medical, and post-
service history, and current examination of the Veteran, and the 
Veteran has submitted no medical opinion to the contrary.  

With respect to the assertions and testimony of the Veteran and 
his wife, the Board notes that the Veteran is competent to offer 
evidence as to facts within his personal knowledge, such as his 
own symptoms.  However, at the Board hearing, the Veteran 
testified that his ear problems had their onset in the mid-1970s, 
many years post service.  Moreover, medical questions of 
diagnosis and etiology are within the province of trained medical 
professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  
Thus, laymen such as the Veteran and his wife, without the 
appropriate medical training or expertise, are not competent to 
render persuasive opinions on medical matters such as the 
relationship between any current acoustic neuroma and hearing 
loss, and incidents of his military service.  See Bostain v. 
West,  11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) (a layman is generally not capable of 
opining on matters requiring medical knowledge).  Hence, the 
assertions of the Veteran and his wife in this regard have no 
probative value.  

For all the foregoing reasons, the Board finds that the claims 
for service connection for a right ear acoustic neuroma and 
hearing loss must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).

  


ORDER

Service connection for a right ear acoustic neuroma is denied.

Service connection for right ear hearing loss is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


